Exhibit 10.1

ASSURANCE OF VOLUNTARY COMPLIANCE

This Assurance of Voluntary Compliance (“AVC”) is entered into by the Attorneys
General of Alabama, Arizona, Arkansas, Delaware, Florida, Idaho, Illinois, Iowa,
Kentucky, Massachusetts, Mississippi, Missouri, Nevada, New York, North
Carolina, Ohio, Oregon, South Carolina, Tennessee, West Virginia, and any other
State for which its Attorney General or designee, in his/her official capacity,
executes the AVC (hereinafter referred to as the “Settling States”), acting
pursuant to their respective State Consumer Protection Laws, and QuinStreet,
Inc. (“QuinStreet”), and resolves the Settling States’ claims related to
QuinStreet’s marketing business more particularly described below.

WHEREAS, QuinStreet is engaged in relevant part in providing marketing services
for educational institutions, including generating “leads” of potential
students;

WHEREAS, QuinStreet owns hundreds of Internet websites, many of which, like
GIBill.com, market educational institutions, including for-profit schools, to,
among others, active or retired members of the armed forces and their families;

WHEREAS, QuinStreet derives revenue from such websites primarily by obtaining
sales leads for clients that pay QuinStreet for such leads;

WHEREAS, the Settling States allege (and QuinStreet denies) that QuinStreet made
false, deceptive and misleading representations and engaged in conduct that
violated the Settling States’ Consumer Protection laws, including operating
websites which the Settling States allege contained false, misleading and
deceptive elements, including but not limited to the following:

On Military-related Websites (identified on Attachment A) by utilizing a
universal resource locator (“URL”), for example http://www.gibill.com, which
alone, or in combination with other text and military-related images and symbols
had the capacity to deceive consumers into believing that the website was
operated or endorsed by the United States Government, Armed Forces or United
States Department of Veterans Affairs (“VA”) when such was not the case;

 

1



--------------------------------------------------------------------------------

On Military-related Websites, by representing or implying that schools listed,
either geographically (e.g., by state) or by educational program or degree or
otherwise were the only schools at which Military Education Benefits Programs
(as defined herein) could be utilized when in fact the list of schools was not
complete and the only listed schools were clients of QuinStreet;

On Military-related Websites, by implying that non-QuinStreet client schools did
not accept Military Education Benefits Programs when such was not the case;

On Military-related Websites, by encouraging service members, veterans and their
families to submit written questions about military education benefits without
adequately disclosing that the information provided in response to such
inquiries was not being provided by an official with the VA or other United
States Government agency;

On Education-related Websites, by falsely stating or implying that the websites
were presenting “neutral” or “unbiased” or “comprehensive” information about
post-secondary schools when such was not the case;

On Education-related Websites, by falsely stating or implying that schools were
of high quality using terms such as “top” or “best” or similar adjectives when
in fact only QuinStreet client schools were identified and no independent
criteria were utilized by QuinStreet in making such representations;

On Education-related Websites by falsely stating or implying that the list of
schools provided in response to a search request was the exclusive list of
schools meeting the consumer’s search criteria, when in fact only QuinStreet
client schools were identified in response to such search requests;

 

2



--------------------------------------------------------------------------------

WHEREAS, the Multistate Working Group initiated an investigation of QuinStreet
with respect to the above alleged actions;

WHEREAS, QuinStreet has cooperated with the investigations of the Multistate
Working Group, denies that it has engaged in any wrongful or unlawful conduct or
in any misleading or deceptive practices, denies that the recitation of the
allegations of the Attorneys General above accurately describe the content or
import of the QuinStreet websites, and alleges that it has, at all times,
operated well within the law and within industry standard practices for
education marketing and lead generation business;

WHEREAS, the Parties have agreed to resolve the concerns identified through the
States’ investigation by entering into this AVC;

WHEREAS, nothing in this AVC will be construed as a finding or admission of any
violation of law on the part of QuinStreet;

WHEREAS, QuinStreet has consented to this AVC and to its entry in those states
where it will be filed in Court1;

THEREFORE, IT IS on this 26th day of June, 2012 AGREED, as follows:

DEFINITIONS

1. “Clear and Conspicuous” means, in textual or interactive media
communications, the following, in connection with paragraphs 19, 20, 23, and
their subparagraphs:

(a) The required disclosures shall be easily readable; in a high degree of
contrast from the immediate background on which it appears; in the same
languages that are substantially

 

1  For purposes of the State of Delaware, QuinStreet and the State of Delaware
agree that this AVC shall be treated as a cease and desist agreement under 29
Del. C. § 2525(a), with any enforcement thereof under 29 Del. C. § 2526 or
otherwise to be subject to the terms hereof.

 

3



--------------------------------------------------------------------------------

used in the commercial communication; in a format so that the disclosure is
distinct from other text; in a type style, such as bold, italicized,
underscored, colored, bordered or such other type style that has the effect of
making the text easily readable; parallel to the base of the commercial
communication; when appearing with the website header, each letter of the
disclosure shall be, at a minimum, one-third the font size of the largest letter
or numeral used in the name of the website; when appearing with the website
footer shall be programmed as at least 10-point font size; and in all other
cases no smaller than the font size of the relevant surrounding text.
Notwithstanding the above, because users’ browser configurations are beyond
QuinStreet’s control, in no case will QuinStreet be required to ensure that any
absolute minimum size of text be seen by a given user;

(b) In the cases of disclosures required in paragraphs 19(a) and 23
(Non-government disclosures and “All…Schools” Disclosure, respectively) the
required disclosures shall be unavoidable, i.e., immediately visible to
consumers without requiring them to scroll down a webpage; and

(c) In all instances, the required disclosures shall be presented in an
understandable language and syntax, and with nothing contrary to, inconsistent
with, or in mitigation of the disclosures used in any communication of them.

2. “Covered Conduct” means (a) the posting, controlling, or maintaining by
QuinStreet of information or Lead Generation on any QuinStreet Education-related
Websites and (b) the use by QuinStreet of Education-related Websites’ domain
names including, without limitation, Military-Related Websites’ domain names.

3. “Education-related Website” means any website owned, operated, maintained or
controlled by QuinStreet that is directed at U.S. consumers and advertises or
generates leads for educational institutions, whether the website is in
existence, or hereafter acquired or created.

 

4



--------------------------------------------------------------------------------

4. “Effective Date” means the date as of which QuinStreet and an authorized
representative of each State included within the Multistate Working Group have
executed this AVC.

5. “Generates leads” or “Lead Generation” means the act or practice of obtaining
information from potential students and providing it to a QuinStreet client with
the understanding that the information may be utilized by the client to offer
the potential student a good or service.

6. “Individual States” or “State” means each state for which a Signatory
Attorney General has executed this AVC.

7. “Military-related Website” means any Education-related Website that is
principally focused on education for United States military personnel or their
families and/or that contains a substantial volume of symbols or images related
to the United States armed forces including but not limited to United States
military insignias, soldiers, medals, uniforms, weapons, and/or which contain
information related to United States military enlistment, advancement, rules,
regulations, bulletins, manuals, weapons, procedures or Military Education
Benefits Programs (as defined below), including but not limited to the websites
listed on Attachment A.

8. “Military Education Benefits Programs” include, but are not limited to,
education benefits administered by the VA (for example, Montgomery GIBill
benefits, post-911 GIBill benefits, Reserve Educational Assistance Program
Benefits (REAP), and the Veterans’ Assistance Education Program (VEAP)) and
education benefits administered by the United States Department of Defense
(including, but not limited to, Tuition Assistance).

9. “Multistate Executive Committee” or “MEC” means the Attorneys General and
their staffs representing Illinois, Iowa, Kentucky, Massachusetts, Nevada, North
Carolina, Oregon and Tennessee.

 

5



--------------------------------------------------------------------------------

10. “Multistate Working Group” (“MSWG”) means the Attorneys General and their
staffs representing Alabama, Arizona, Delaware, Florida, Idaho, Illinois, Iowa,
Kentucky, Massachusetts, Nevada, North Carolina, Oregon, South Carolina, and
Tennessee.

11. “Parties” means QuinStreet and each Settling State.

12. “QuinStreet” means QuinStreet, Inc., its direct or indirect subsidiaries,
predecessors, successors and assigns and all employees, officers and managers
thereof; provided, however, that in the event that QuinStreet is acquired by a
third party and such third party also operates Education-related Websites, this
AVC shall continue to apply to the Education-related Websites owned and operated
by QuinStreet as of the date of such acquisition (and to any updates to such
websites), but shall not apply to other education-related websites owned and
operated by the acquiring company, provided however that this AVC shall not
prevent or bar a Settling State from taking legal action against such acquiring
company for violation of any state law, including any false, misleading or
deceptive trade practice related to said company’s websites other than those
acquired from QuinStreet.

13. “Settling States” include Alabama, Arizona, Arkansas, Delaware, Florida,
Idaho, Illinois, Iowa, Kentucky, Massachusetts, Mississippi, Missouri, Nevada,
New York, North Carolina, Ohio, Oregon, South Carolina, Tennessee, West
Virginia, and any other state for which its Attorney General or designee, in
his/her official capacity, executes this AVC, it being understood and agreed
that States in addition to those listed in this paragraph may become “Settling
States” after the Effective Date by executing and delivering counterpart
signature pages to QuinStreet and to the MEC.

14. “Signatory Attorney(s) General” means the Attorney General, or his or her
designee, in his/her official capacity of each Settling State.

 

6



--------------------------------------------------------------------------------

15. “State Consumer Protection Laws” shall mean all the Settling States’ civil
consumer protection laws (which include the maximum consumer protection
enforcement authority of the Signatory Attorneys General), governing the Covered
Conduct including, without limitation, those described in the margin under which
the Signatory Attorneys General have conducted their investigation.1

ASSURANCES

16. Transfer of GIBill.com URL to VA:

(a) Within ten (10) business days of the Effective Date of this AVC, QuinStreet
shall cease display of information at the URL http://www.GIBill.com and any
related GIBill.com social media sites, including without limitation on Facebook
and Twitter, and initiate the transfer of ownership rights of the domain name
GIBill.com to the United States Department of Veterans Affairs (VA).

17. It is understood by the Parties that all ownership, liabilities, rights and
responsibilities of QuinStreet regarding the content or operation of GIBill.com
prior to the transfer of that URL to the VA, if any, shall not transfer to the
VA as a result of this AVC. However, this paragraph shall not limit in any way
the VA’s rights to control of the transferred URL.

 

1  ALABAMA Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1 et seq.;
ARIZONA – Arizona Consumer Fraud Act, A.R.S. § 44-1521 et seq.; DELAWARE –
Delaware Consumer Fraud Act, Del. CODE ANN. tit. 6, §§ 2511 to 2527; IDAHO –
Consumer Protection Act, Idaho Code Section 48-601 et seq.; FLORIDA Florida
Deceptive and Unfair Trade Practices Act, § 501.201 et seq., Fla. Stat; ILLINOIS
– Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/2 et seq.;
IOWA – Iowa Consumer Fraud Act, Iowa Code § 714.16; KENTUCKY – Kentucky Consumer
Protection Act, KRS Ch. 367.110, et seq.; MASSACHUSETTS – Mass. Gen. Laws c.
93A, §§ 2, 4 and 5; MISSISSIPPI – Mississippi Consumer Protection Act, Miss.
Code Ann. § 75-24-1 et seq.; MISSOURI – Missouri Merchandising Practices Act,
§ 407.010 et seq., RSMo.; NEVADA—Deceptive Trade Practices Act, Nevada Revised
Statutes 598.0903 et seq.; NORTH CAROLINA – North Carolina Unfair and Deceptive
Trade Practices Act, N.C.G.S. 75-1,1, et seq.; OHIO – Ohio Consumer Sales
Practices Act, Ohio Revised Code § 1345.01 et seq.; OREGON – Oregon Unlawful
Trade Practices Act, ORS 646.605 et seq.; SOUTH CAROLINA – South Carolina Unfair
Trade Practices Act, sections 39-5-10 et seq.; and TENNESSEE – Tennessee
Consumer Protection Act, Tenn. Code Ann. 47-18-101 et seq.

 

7



--------------------------------------------------------------------------------

18. QuinStreet shall work reasonably and in good faith with the Settling States
and the VA to take all necessary steps to effectuate the transfer of GIBill.com
expeditiously. QuinStreet shall not operate the URLs GIBillAmerica.com or
MilitaryGIBill.com or other URLs containing the term “GIBill.”

19. Header Disclosure and Disclaimer for Military-related Websites:

For all QuinStreet Military-related Websites, QuinStreet shall provide the
following:

(a) A Clear and Conspicuous disclosure, appearing at the top of each page of
each website, and located directly adjacent to, or immediately below (but still
within the header) the website’s logo/name in the following text: “a
non-government, privately-sponsored website”;

(b) A Clear and Conspicuous disclaimer, appearing across the bottom of each page
of each website, in the following text: “This is a private website that is not
affiliated with the U.S. government, U.S. Armed Forces or Department of Veteran
Affairs. U.S. government agencies have not reviewed this information. This site
is not connected with any government agency. If you would like to find more
information about benefits offered by the U.S. Department of Veteran Affairs,
please visit the official U.S. government web site for veterans benefits at
http://www.va.gov.” If the VA’s official web site changes, QuinStreet shall
modify this disclaimer to provide a link to the official web site; and

(c) A Clear and Conspicuous disclosure, if in fact true, immediately below any
list of schools or any search result listing a school or school(s), and if the
list continues on more than one page below the list on each continuation page,
in the following text: “This list does not include all schools that accept GI
Bill funding or VA Benefits. For a more complete list of schools, click here.”
with a direct link to the appropriate page of the VA website providing a more
complete list of schools or search engine to obtain such list.

 

8



--------------------------------------------------------------------------------

20. Disclosures for Education-related Websites listing schools that provide
consideration for listing:

A. For all QuinStreet Education-related Websites wherein a list or grouping of
schools is displayed together on a website in response to a query, criteria or
search on that website, QuinStreet shall provide the following:

(1) A Clear and Conspicuous disclosure appearing at the top of each presented
list or grouping of schools of schools on each website that reads “Sponsored
Listing,” “Sponsored Results,” “Matching Ads,” “Matching School Ads,” or “Ads”
or similar terms Clearly and Conspicuously disclosing that the presented schools
are paying consideration to be presented;

(2) A Clear and Conspicuous disclosure appearing at the bottom of each presented
list or grouping of schools of schools on each website that reads “Sponsored
Listing,” “Sponsored Results,” “Matching Ads,” “Matching School Ads,” or “Ads”
or similar terms Clearly and Conspicuously disclosing that the presented schools
are paying consideration to be presented;

(3) If the listing is of a significant number of schools such that it comprises
multiple pages, a Clear and Conspicuous disclosure appearing at the top and
bottom of each list of schools on each page that reads “Sponsored Listing,”
“Sponsored Results,” “Matching Ads,” “Matching School Ads,” or “Ads” or similar
terms Clearly and Conspicuously disclosing that the presented schools are paying
consideration to be presented.

B. For all QuinStreet Education-related Websites wherein a school is displayed
singly on a website in response to a query, criteria or search on that website,
QuinStreet shall provide the following: A Clear and Conspicuous disclosure
appearing above or below the presented school name and description, reading
“Sponsor,” “Sponsored Result,” “Matching Ad,” “Matching School Ad,” “Ad,” or
“Advertisement,” or similar terms Clearly and Conspicuously disclosing that the
presented schools are paying consideration to be presented.

 

9



--------------------------------------------------------------------------------

21. Disclosure of Retired status of military “blogger”:

For all QuinStreet Military-related Websites wherein a former member of the
military presents information, responds to questions, or in any other way acts
on behalf of QuinStreet or is presented by QuinStreet as an authority on issues
related to military or educational benefits, QuinStreet shall provide the
following:

(a) A prominent disclosure that the individual is “Retired” or “No Longer in the
Service” appearing in the biographical description of the individual.

(b) A prominent disclosure of the individual’s former branch, last rank and/or
rate, and dates or years of service appearing in any biographical description of
the individual.

22. Disclosures re QuinStreet, Inc.:

 

  A. Disclosures Provided in Frequently Asked Questions (FAQ) Page:
Military-related Websites:

For all QuinStreet Military-related Websites, QuinStreet shall provide a
prominent link on every page to a Frequently Asked Questions (“FAQ”) page. The
FAQ page shall provide the following prominent disclosures:

 

  (1) The first answer presented in the FAQ page shall be information about the
QuinStreet Military-related Website, setting forth the following:

a. that the Military-related Website is a private website that is not affiliated
with the U.S. government, U.S. Armed Forces or Department of Veteran Affairs,
that no U.S. government agency has reviewed the information provided on the
website, that the website is not connected with any government agency or benefit
administered by any government agency;

 

10



--------------------------------------------------------------------------------

b. a direct link to the official VA and Department of Defense websites
containing information about education benefits; and

c. that the Military-related Website is owned and operated by QuinStreet, Inc.
(NASDAQ: QNST), a publicly traded corporation that operates a vertical marketing
and media online business; the address for QuinStreet’s principal place of
business; and a direct link to the Home Page of QuinStreet’s corporate website.

 

  (2) An answer presented in the FAQ page shall provide the appropriate contact
information for consumers who have questions or complaints about the
Military-related Website to contact QuinStreet by email or U.S. mail.

 

  (3) An answer presented in the FAQ page shall provide a direct link to the
website’s privacy policy which shall include information about how the website
collects, uses and discloses consumers’ personal information. The answer shall
also contain a disclosure that site visitors should read and understand the
privacy policy before submitting any of their personal information.

 

  B. Disclosures Provided in Frequently Asked Questions (FAQ): All other
Education-related Websites:

For all other QuinStreet Education-related Websites, QuinStreet shall provide a
prominent link on every page to an FAQ page. The FAQ page shall provide the
following:

 

  (1) The first answer presented in the FAQ page shall be information about the
QuinStreet Education-related Website, setting forth that the website is owned
and operated by QuinStreet, Inc. (NASDAQ: QNST), a publicly traded corporation
that operates a vertical marketing and media online business; the address of
QuinStreet’s principal place of business and a direct link to the Home Page of
QuinStreet’s corporate website.

 

11



--------------------------------------------------------------------------------

  (2) An answer presented in the FAQ page shall provide a direct link to the
website’s Privacy Policy which shall include information about how the website
collects, uses and discloses consumers’ personal information. The answer shall
also contain a disclosure that site visitors should read and understand the
privacy policy before submitting any of their personal information.

 

  C. Disclosures Provided in “About Us” Page:

For all QuinStreet Education-related and Military-related Websites, QuinStreet
shall provide a prominent link, appearing at the bottom of every page of every
QuinStreet education-related and Military-related Website, to an “About Us”
page. The “About Us” page shall at a minimum provide the same information
required by this AVC to be set forth on the respective QuinStreet FAQ page with
the information in the first FAQ presented first.

 

  D. Disclosures Provided in Consumer Inquiry Form: Military-related Websites:

For all QuinStreet Military-related Websites, QuinStreet shall provide at the
bottom of every page a prominent link to a “Contact Us” page, with the link
programmed as at least 10-point font size. The “Contact Us” page shall set forth
a Consumer Inquiry form for consumers to submit questions and concerns.
QuinStreet shall provide a Clear and Conspicuous disclaimer, appearing within
the “Consumer Inquiry” form, setting forth the following information:

 

  (1)

that the Military-related Website is a private website that is not affiliated
with the U.S. government, U.S. Armed Forces or Department of Veteran Affairs;
that

 

12



--------------------------------------------------------------------------------

  no U.S. government agency has reviewed the information provided on the
website; that the website is not connected with any government agency or benefit
administered by any government agency;

 

  (2) a direct link to the official U.S. Department of Veterans Affairs and
Department of Defense websites for obtaining more information about veterans
benefits; and

 

  (3) that because the Military-related Website is not maintained by the U.S.
Military or the U.S. Government, neither the website nor QuinStreet has access
to consumers’ official military and/or education-related records, and that
consumers should not send the website or QuinStreet their official records,
their social security numbers, or any other personally identifiable information
other than contact information.

 

  E. Auto-Reply: Military-related Websites:

For all QuinStreet Military-related Websites, QuinStreet shall provide an
auto-reply message for consumers who have submitted inquiries through the
QuinStreet Military-related Website’s Consumer Inquiry Form. The message sent to
consumers submitting such inquiries shall include at least the following
information:

You have submitted a message to [URL of website].

Please note that [URL of website] is a private website of QuinStreet, Inc., not
a government website. If you need to contact the U.S. Department of Veterans
Affairs, please visit www.va.gov.

 

13



--------------------------------------------------------------------------------

  F. Auto-Reply: All other Education-related Websites:

For all other QuinStreet Education-related Websites, QuinStreet agrees to
provide an auto-reply for consumers who have submitted inquiries through the
QuinStreet Education-related Website’s Consumer Inquiry Form. The message sent
to consumers submitting such inquiries shall disclose at least the following:

You have submitted a message to [URL of website].

Please note that [URL of website] is a private website of QuinStreet, Inc. and
is not owned, operated, maintained, or controlled by the schools listed on that
website. If you need to contact a particular school or educational institution,
please contact that school or educational institution directly.

23. All…Schools Disclosures for all Education-related Websites:

Wherein the domain name of the site either: (1) contains the word “all” (but not
“allied” or some other variant word using the letters “A-L-L” as part of the
word) with reference to schools or colleges, or (2) uses terms which could imply
that the website or any list of schools or colleges contained therein is
all-inclusive (such as “every” or “complete”) (collectively, the “All…Schools
Sites”), QuinStreet shall provide, on each page of every All…Schools Site, Clear
and Conspicuous disclosures (the “All Disclosure(s)”) that clarify that any list
of schools provided by the All…Schools Site is not in fact all of the schools of
the kind suggested by the All…Schools Site’s domain name if, in fact, it is
not. The All Disclosures shall be Clearly and Conspicuously displayed and
located at or near the top of each page. When any All…Schools Site uses a logo
or site name at or near the top of a given page, QuinStreet shall make clear
that the site is sponsored and not comprehensive. In such instances, QuinStreet
will position the site’s All Disclosures directly adjacent to, or immediately
below (but still within the header) the website’s logo/name. The All Disclosures
shall be in addition to and not in place of any other applicable disclosures
required under this AVC. Nothing in the content of the All…Schools Sites shall
contradict the information contained in the All Disclosures.

24. Disclosures that school does not include all of a particular type:

No QuinStreet Education-related Website shall represent or imply that a list of
schools presented on the website contains all schools meeting the criteria for
said listing unless such representation or implication is truthful.

 

14



--------------------------------------------------------------------------------

25. Representations:

In addition to the foregoing, QuinStreet shall refrain from making the following
claims or representations:

 

  A. Neutrality Claims:

For all Education-related Websites, except to the extent that the information
presented is from an Independent Source and a reference is provided to that
Independent Source, the site shall not represent or imply that the site is a
non-biased or neutral source of information about any school, including, but not
limited to any QuinStreet client school. For purposes of paragraph 25 an
“Independent Source” shall be a person or entity not employed by, retained by,
or acting as an agent for

(1) QuinStreet or any QuinStreet client school being referenced to that source;
or

(2) any Trade Association representing for-profit educational institutions.

 

  B. Quality Claims: “Top” “Best”, etc.:

 

  (1) For all Education–related Websites, the site shall not represent or imply
that a school, program, or course of study is of a given quality or ranking,
e.g. the “best” or the “top,” nor that the school, program, or course of study
best meets the needs of the prospective student, e.g., “is right for you” or
“best meets your needs”, unless QuinStreet references an Independent Source for
such a statement or implication. The reference shall be displayed near or linked
to the quality or ranking claim, in text at least as large as the text of the
claim.

 

  C. Claims that sites do not contain advertisements:

For all Education-related Websites the website shall not state or imply that it
is “advertisement free,” contains no advertisements, or contains a limited
number of advertisements.

 

15



--------------------------------------------------------------------------------

  D. Contradictory Claims:

For all Education-related Websites, the website shall not make any claim or
representation, whether directly or by implication, that is contrary to any of
the statements and disclosures required by this AVC.

26. No QuinStreet Education-related Websites shall make any claim or
representation that is false, misleading, or deceptive.

27. Time to Remedy existing websites and newly acquired websites:

 

  (a) QuinStreet shall comply with the terms of this AVC with respect to all
Education-related Websites existing as of QuinStreet’s execution of this AVC, no
later than one-hundred eighty (180) days following the Effective Date of this
AVC. In the event QuinStreet acquires additional existing Education-related
Websites, or acquires another entity possessing additional existing
Education-related Websites, QuinStreet shall comply with the terms of this AVC,
with respect to the additional Education-related Websites, no later than
one-hundred twenty (120) days from the date of the closing of such acquisition.
If QuinStreet makes a good faith showing that it is not commercially feasible to
complete compliance within a specified period and requests an extension thereto,
the Attorneys General shall not unreasonably withhold consent to such an
extension of a reasonable period, provided that, and so long as, QuinStreet
continues to work diligently toward completion of such efforts to comply. Any
new websites first created by, for, or on behalf of QuinStreet after the
Effective Date of this AVC shall be in compliance with this AVC prior to any new
website being activated and available to the public. QuinStreet shall provide a
list of Education-related Websites newly acquired or created by QuinStreet once
every one hundred eighty (180) days for a total period of two (2) years
following the Effective Date of this AVC.

 

16



--------------------------------------------------------------------------------

GENERAL PROVISIONS

28. The acceptance of this AVC by the States shall not be deemed approval by the
States of any advertising or business practices. Further, neither QuinStreet nor
anyone acting on its behalf shall state or imply, or cause to be stated or
implied, that the States or any other governmental unit of the States have
approved, sanctioned or authorized any practice, act, advertisement or conduct
of QuinStreet.

29. Nothing in this AVC shall be construed as relieving QuinStreet of its
obligation to comply with all applicable state and federal laws, regulations or
rules, or granting QuinStreet permission to engage in any acts or practices
prohibited by such law, regulation or rule.

30. Release of Covered Conduct:

This AVC constitutes a full and complete settlement and release by the Signatory
Attorneys General of any and all claims and causes of action against QuinStreet
and its successors, assigns, subsidiaries, predecessors, and all of their
respective employees, officers, and managers arising out of or connected to the
Covered Conduct which were or could have been asserted by each respective
Attorney General under the State Consumer Protection Laws up to and including
the Effective Date of this AVC, and each Signatory Attorney General covenants
not to commence any proceeding under the States’ Consumer Protection Laws with
respect to the Covered Conduct hereby released.

 

17



--------------------------------------------------------------------------------

31. Enforcement Notice, Opportunity to Remedy Compliance:

For purposes of resolving disputes with respect to compliance with this AVC:

(a) Should any of the Signatory Attorneys General believe that QuinStreet has
engaged in a practice that violates a provision of this AVC subsequent to the
Effective Date of this AVC, or has otherwise engaged in any false, deceptive or
misleading practice relating to the Covered Conduct, then such Attorney General
shall notify QuinStreet in writing of the specific objection, identify with
particularity the provisions of this AVC that the practice appears to violate,
or specifically describe the conduct that is alleged to otherwise be false,
deceptive or misleading, and give QuinStreet thirty (30) days to respond to the
notification before said Signatory Attorney General shall commence any further
proceeding; provided, however, that a Signatory Attorney General may take any
action where the Signatory Attorney General concludes that, because of the
specific practice, a threat to the health or safety of the public requires
immediate action. The Signatory Attorney General shall also provide a copy of
the notice of violation to the MEC by mailing a copy to the Office of the
Attorney General of Kentucky; Office of Consumer Protection, Executive Director;
1024 Capital Center Drive; Frankfort, KY 40601.

(b) Within thirty (30) days of receipt of a written notice, QuinStreet shall
provide a good-faith written response to the Attorney General’s notification to
said Attorney General and the MEC, containing either a statement explaining why
QuinStreet believes it is in compliance with the AVC or, in the instance of a
notice that QuinStreet has otherwise engaged in any false, deceptive or
misleading practice relating to the Covered Conduct, why it believes it was not
so engaging, or a detailed explanation of how the alleged violation occurred and
a statement explaining the changes to its practices that QuinStreet intends to
remedy the alleged violation.

(c) Nothing in this AVC shall be interpreted to limit the Civil Investigative
Demand (“CID”) or subpoena authority of the Signatory Attorneys General, to the
extent such authority exists under applicable state law, and QuinStreet reserves
all rights with respect to a CID or subpoena issued pursuant to such authority.

 

18



--------------------------------------------------------------------------------

(d) A Signatory Attorney General may assert any claim alleging that QuinStreet
has violated this AVC in a civil action to enforce this AVC, or to make any
claim or seek any other relief afforded by law, only after providing QuinStreet
an opportunity to respond, pursuant to subparagraph (b) above, to the
notification described in subparagraph (a) above. Provided, however, that a
Signatory Attorney General may take any action where the Signatory Attorney
General concludes that, because of the specific practice, a threat to the health
or safety of the public requires immediate action.

(e) In the event the changes to its practices proposed by QuinStreet are not
satisfactory to the Signatory Attorney General, nothing in this AVC shall
prevent said Signatory Attorney General from taking any legal action to enforce
this AVC, or to make any consumer protection claim or seek any relief afforded
by law.

(f) It is further understood that allowing QuinStreet an opportunity to respond
and to remedy the alleged violation, even if the alleged violation is remedied
to the reasonable satisfaction of the Signatory Attorney General, is not and
shall not be construed in any manner as a release or waiver by the Signatory
Attorney General of any claim against QuinStreet for the alleged violation.
However, in the event QuinStreet timely cures the alleged violation to the
reasonable satisfaction of the Attorney General pursuant to subparagraphs
(a) and (b) above, QuinStreet’s changes of its practices to remedy the
violations shall be the full and exclusive remedy (for the avoidance of doubt,
foreclosing monetary relief) if (i) QuinStreet has implemented or is in the
process of implementing reasonable and appropriate policies and procedures to
ensure compliance with the AVC; (ii) the alleged violation is isolated and

 

19



--------------------------------------------------------------------------------

immaterial ; (iii) QuinStreet has reasonable safeguards in place to discover
and/or prevent similar types of occurrences from happening in the future; and
(iv) QuinStreet takes appropriate steps to investigate and remedy the conduct
identified by the Signatory Attorney General or otherwise brought to its
attention. Such remedy shall include measures that prevent recurrence.

32. Compensation to the States:

Within ten (10) business days after the Effective Date, QuinStreet shall pay the
sum of $2,500,000.00 to the Attorney General of Iowa on behalf of the Attorneys
General of the States of Alabama, Arizona, Delaware, Florida, Idaho, Illinois,
Iowa, Kentucky, Massachusetts, Nevada, North Carolina, Oregon, South Carolina,
and Tennessee to be divided as determined by the Attorneys General, as
compensation for attorneys’ fees and investigative costs, consumer education,
litigation, public protection or local consumer aid funds, or any other lawful
purpose, at the discretion of each State’s Attorney General as allowed by each
State’s law. Payment shall be made by cashier’s check made payable to the
“Attorney General of Iowa” and delivered with the signed AVC to the Office of
the Attorney General, Consumer Protection Division, 1305 E. Walnut Street, Des
Moines, Iowa.2

33. Entire Agreement:

This AVC, with the Attachment A hereto and an Education-related Website list
that has been provided to the MEC, represents the entire agreement entered into
by the Parties hereto and shall bind the Parties hereto. In any action
undertaken by either the Attorneys General, or any of them, or QuinStreet, no
prior versions of this AVC, and no prior versions of any of its terms
(excepting, for the avoidance of doubt, exemplar webpages) may be introduced for
any purpose whatsoever. Nothing in this AVC, however, shall be construed as
terminating or limiting any

 

2  Pursuant to said Agreement among the States and this AVC, Kentucky shall be
compensated from said $2,500,000 distribution a total of $325,000 for its
reasonable costs of investigation and litigation and attorneys fees.

 

20



--------------------------------------------------------------------------------

separate confidentiality agreements previously made by QuinStreet and any of the
Settling States, which shall remain in full force and effect. This AVC may be
signed in counterparts, each of which shall be deemed an original hereof, but
all of which together shall constitute one and the same instrument.”

34. Modification:

If any provision of this AVC shall come into conflict with any newly enacted
law, regulation or change in an existing law; or if there is a material change
in QuinStreet’s business practices; or if there are any changes or advancements
in technology; or if for any other reasons that may be appropriate under the
circumstances, the parties to this AVC may modify its terms with the express
written consent of all parties and, where required, by court order. Any
modification is effective only to the extent specifically set forth in such
written modification. The MEC agrees to coordinate discussions with QuinStreet
regarding any such modification and to make recommendations to the MSWG.

35. Severability:

If any portion of this AVC is held invalid or unenforceable by operation of law,
the remaining terms of this AVC shall not be affected.

36. Certification:

QuinStreet certifies that the undersigned representative is fully authorized to
enter into the terms and conditions of this AVC and to legally bind the party
represented. Each Signatory Attorney General certifies that its undersigned
representative is fully authorized to enter into the terms and conditions of
this AVC and to legally bind that Settling State in accordance with its terms.

 

21



--------------------------------------------------------------------------------

Date: June 26, 2012     QUINSTREET, INC.     By:  

/s/ Douglas Valenti

     

Douglas Valenti

Chief Executive Officer

QuinStreet, Inc.

Date: June 25, 2012    

JACK CONWAY

ATTORNEY GENERAL

COMMONWEALTH OF KENTUCKY

    By:  

/s/ Todd E. Leatherman

     

Todd E. Leatherman

Executive Director,

Office of Consumer Protection

Date: June 25, 2012    

LUTHER STRANGE

ATTORNEY GENERAL

STATE OF ALABAMA

    By:  

/s/ Noel S. Barnes

     

Noel S. Barnes, Chief

Consumer Protection Division

Assistant Attorney General

501 Washington Avenue

Post Office Box 300152

Montgomery, AL 36130

(334) 353-9196

 

22



--------------------------------------------------------------------------------

Date: June 26, 2012    

THOMAS C. HORNE

ATTORNEY GENERAL

STATE OF ARIZONA

    By:  

/s/ Noreen R. Matts

     

Noreen R. Matts

Assistant Attorney General and

Senior Litigation Counsel

Consumer Protection and Advocacy Section

400 West Congress, S-Bldg, Third Floor

Tucson, AZ 85701

(520) 628-6577

Date: June 26, 2012     FOR THE STATE OF ARKANSAS     By:  

/s/ James DePriest

     

James DePriest

Deputy Attorney General

Office of the Attorney General

323 Center Street Suite 200

Little Rock Arkansas 72201

Tel.: 501-682-5028

Fax: 501-682-8118

Date: June 25, 2012    

JOSEPH R. BIDEN III

ATTORNEY GENERAL

STATE OF DELAWARE

    By:  

/s/ Owen Lefkon

     

Owen Lefkon

Deputy Attorney General

Delaware Department of Justice,

Consumer Protection Unit

820 N. French Street

Wilmington, DE 19041

(302) 577-8801

Date: June 25, 2012    

PAMELA JO BONDI

ATTORNEY GENERAL

STATE OF FLORIDA

    By:  

/s/ Patricia A. Conners

     

Patricia A. Conners

Associate Deputy Attorney General

Office of the Attorney General

PL 01, The Capitol

400 South Monroe Street

Tallahassee, FL 32399-1050

(850) 245-0140

 

23



--------------------------------------------------------------------------------

Date: June 25, 2012    

LAWRENCE G. WASDEN

ATTORNEY GENERAL

STATE OF IDAHO

    By:  

/s/ Jane E. Hochberg

     

Jane E. Hochberg

Deputy Attorney General

Consumer Protection Division

954 W. Jefferson St., 2nd Floor

Boise, ID 83720-0010

Ph: (208) 332-3553

Fax: (208) 334-4151

Jane.hochberg@ag.idaho.gov

Date: June 26, 2012    

THE PEOPLE OF THE STATE OF

ILLINOIS, by LISA MADIGAN,

ATTORNEY GENERAL OF ILLINOIS

    By:  

/s/ James D. Kole

     

James D. Kole

Consumer Fraud Bureau, Chief

Illinois Attorney General’s Office

100 W. Randolph Street, 12th Floor

Chicago, IL 60601

312-814-5018

Date: June 25, 2012    

THOMAS J. MILLER

ATTORNEY GENERAL OF IOWA

    By:  

/s/ Tom Miller

      Thomas J. Miller

 

24



--------------------------------------------------------------------------------

Date: June 26, 2012    

COMMONWEALTH OF MASSACHUSETTS

MARTHA COAKLEY

ATTORNEY GENERAL

    By:  

/s/ Glenn Kaplan

     

Glenn Kaplan

Assistant Attorney General

Division Chief

Insurance & Financial Services Division

1 Ashburton Place, 18th Floor

Boston, MA 02108

(617) 963-2453

Date: June 26, 2012    

MISSISSIPPI ATTORNEY GENERAL

 

    By:  

/s/ Jim Hood

     

Jim Hood, Attorney General, MSB No. 8637

State of Mississippi

Bridgette W. Wiggins, MSB No. 9676

Crystal Utley, MSB No. 102132

Special Assistant Attorneys General

Post Office Box 22947

Jackson, MS 39205

Telephone: 601-359-4230

Facsimile: 601-359-4231

Date: June 26, 2012    

CHRIS KOSTER

ATTORNEY GENERAL

STATE OF MISSOURI

    By:  

/s/ Joseph P. Dandurand

     

Joseph P. Dandurand

Deputy Attorney General

 

25



--------------------------------------------------------------------------------

Date: June 25, 2012    

CATHERINE CORTEZ MASTO

ATTORNEY GENERAL

    By:  

/s/ Jo Ann Gibbs

     

Jo Ann Gibbs

Senior Deputy Attorney General

Nevada Bar No. 005324

555 E. Washington Avenue, #3900

Las Vegas, Nevada 89101

702-486-3784

Attorneys for Plaintiff, State of Nevada

Date: June 26, 2012     ATTORNEY GENERAL OF THE STATE OF NEW YORK     By:  

/s/ Eric T. Schneiderman

     

Eric T. Schneiderman

Attorney General of the

State of New York

Date: June 25, 2012    

ROY COOPER

ATTORNEY GENERAL

STATE OF NORTH CAROLINA

    By:  

/s/ Ward A. Zimmerman

     

Ward A. Zimmerman

Assistant Attorney General

Consumer Protection Division

114 West Edenton Street

Raleigh, NC 27603

(919) 716-6000

Date: June 26, 2012    

MICHAEL DEWINE

OHIO ATTORNEY GENERAL

   

/s/ Jeffrey R. Loeser

   

Jeffrey R. Loeser (Ohio Bar # 0082144)

Assistant Attorney General

Consumer Protection Section

30 East Broad Street, 14th Floor

Columbus, OH 43215

(614) 466-1305 (telephone)

(877) 650-4712 (fax)

Jeff.loeser@ohioattorneygeneral.gov

 

26



--------------------------------------------------------------------------------

Date: June 25, 2012    

JOHN R. KROGER

ATTORNEY GENERAL FOR THE

STATE OF OREGON

    By:  

/s/ Andrew U. Shull

     

Andrew U. Shull, OR Bar #024541

Assistant Attorney General

Oregon Department of Justice

1162 Court Street, NE

Salem, OR 97301-4096

andrew.shull@doj.state.or.us

(Appearance In Oregon Only)

Date: June 26, 2012    

SOUTH CAROLINA ATTORNEY

GENERAL

   

/s/ Mary Frances Bowers

   

Alan Wilson

Attorney General

John W. McIntosh

Chief Deputy Attorney General

C. Havird Jones, Jr.

Assistant Deputy Attorney General

Mary Frances Bowers

Assistant Attorney General

Office of the Attorney General

1000 Assembly Street, Room 519

Columbia, SC 29201

 

27



--------------------------------------------------------------------------------

Date: June 26, 2012    

FOR THE STATE OF TENNESSEE,

ATTORNEY GENERAL

   

/s/ Robert E. Cooper, Jr.

   

Robert E. Cooper, Jr.

Attorney General and Reporter

B.P.R. No. 10934

   

/s/ Carolyn U. Smith

   

Carolyn U. Smith

Senior Counsel

B.P.R. No. 17166

Office of the Tennessee Attorney General

Consumer Advocate & Protection Division

Post Office Box 20207

Nashville, Tennessee 37202-0207

Telephone: (615) 532-2578

Facsimile: (615) 532-2910

Carolyn.smith@ag.tn.gov

Date: June 26, 2012    

ATTORNEY GENERAL OF WEST VIRGINIA

 

    By:  

/s/ Darrell McGraw

     

Darrell McGraw

Attorney General of West Virginia

 

28



--------------------------------------------------------------------------------

Attachment A: Quinstreet Military-related Websites

armystudyguide.com

armytoolbag.com

gibenefits.com

gibill.com

gruntsmilitary.com

militaryconections.com

militarygibill.com

militarypay.com

navystorekeeper.com

us-army-info.com

military-net.com

vnis.com

gibillamerica.com

milterms.com

military-network.com

armystudyguide.us (redirect to armystudyguide.com)

army-study-guide.com (redirect to armystudyguide.com)

dubuquearmyinfo.com